Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Notice of allowance in response to communications received on 12/11/20.
Claims 3-4, 13 and 21 have been cancelled.
Claims 1 and 14 have been amended.
In response to the amendments, the 35 U.S.C 112 rejections applied to claims 3 and 21 are withdrawn.
Therefore, Claims 1-2, 5-12, 14-20 are now pending and have been allowed.


Reasons for allowance
The claims are directed to simulating a movement pattern for virtual customer agent performing predetermined list of tasks in the virtual retail space with respect to the probabilities for customer responses and logical decision rules.
The closest prior art, Abraham (US 2013/0317950A1) discloses a customized three dimensional virtual store based on user shopping behavior ([0004]). Further, Abraham teaches generating, by the processor, a model for customer behavior in the retail space based on the observed customer behavior ([0012] customizing a three dimensional virtual store based on user shopping behavior. The planogram can be utilized to model a three dimensional online electronic commerce virtual store based on the physical store.); building, by the processor, a virtual customer agent based on the model for customer behavior ([0023] Personalized store 122 can include an avatar 148 which can represent a shopper 150 within store 122. That is, the avatar 148 can permit shopper 150 to interact within the three dimensional environment (e.g., store 122) in a traditional and/or proprietary manner.); the virtual customer agent having movement patterns in response to stimuli ([00271] In one configuration of the instance, based on navigation 149 trail created by avatar 148 in a previous e-commerce session, store 122 aisles can be customized and logical rules for performing tasks ([00481 policy can be a set of rules for managing store functionality and/or modifying, by the processor, the virtual retail space such that the modified virtual retail space includes at least one different design feature from the virtual retail space ([0026] Personalized data 132 can be analyzed by engine 120 to determine relevant customizations to layout 112. Data 132 can be utilized to personalize layout 112 which can yield personalized layout 114. For example, Item B can be associated with a personalization 116 which can move item B from Aisle B to Aisle A., [0027], Claim 7 change the position and orientation of an item);
 Ouimet teaches the model’s probabilities for response to performing each particular task (Col 11 lines 52-67, Col 15 lines 26-35 the Binominal distribution is used to define the probability that customer 24 has decided to purchase at least one product P.sub.i, i.e. has placed product P.sub.i in the basket with the intent to make a purchase; Col 17 lines 45-50 probability of accepting one or more items of product given that the customer has already selected at least one product, Col 18 lines 38-42), 
Letchford teaches simulating the virtual customer agent performing a predetermined list of tasks ([0023-0024]). 
Yoshida teaches causing, by the processor, a path determined by the model for the virtual customer agent to be displayed on an interface (Fig 5 # S520 generate moving trail for user, Col 9 lines 6-15 use the movement frequency data in estimation of the behavior selection model. Col 12 lines 41 -59 the behavior history & moving trail analysis unit 500 generates moving trail data of each individual (data indicating the area movement history of an individual) by a predetermined form (S520). The behavior history & moving trail analysis unit 500 displays a result of the moving trail analysis on the screen of the input-output device 10 (S540).
However, prior art of record, taken alone or in combination, neither anticipates nor render obvious the combination of claim limitations such as “simulating, by the processor, a first movement pattern for the virtual customer agent performing a first predetermined list of tasks in the virtual retail space with respect to the probabilities for customer responses and one or more of the first logical decision rules that correspond to retail space stimuli; causing, by the processor, to simulate a second movement pattern for the virtual customer agent performing the same first predetermined list of tasks in the modified virtual retail space with respect to the probabilities for customer responses, the one or more of the first logical decision rules that correspond to the same retail space stimuli and the at least one different physical retail space design feature of the modified virtual retail space”. Therefore, claims 1-2, 5-12, 14-20 are allowed.


 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 Baydar (US 2003/0187708) discusses a simulation and optimization system improves or optimizes the performance of a retail store.
Godsey (US 2007/0055563) discusses tracking consumers in a store environment
Gruttadauria (US 2008/0043013) discusses designing shopping environments
Perkins (US 2008/0162262) discusses creating and designing total design simulation and using virtual reality simulations to conduct market research and related activities.
Hamilton (US 2010/0058183) discloses virtual universe customer service representatives axe cloned and assigned as a function of observing customer behavior, retrieving historical data and creating a customer profile Preferential subavatar assignment parameters are determined for a customer as a function of the customer profile
Stephen (US 2011/0169917) discloses detecting, tracking, and counting human objects of interest entering or exiting an entrance or entrances of a facility.
Williams (US 2012/0223943) discloses the virtual store environment may be associated with block models of the 

Sharma (US 8665333) discloses method and system for optimizing the observation and annotation of complex human behavior from video sources by automatically detecting predefined events based on the behavior of people in a first video stream from a first means for capturing images in a physical space


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629